


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement"), is made and entered into on this 8
th day of December 2003, ("Effective Date") by and between Todd Farrell (the
"Executive"), SUMMIT PROPERTIES INC., a Maryland corporation, and SUMMIT
MANAGEMENT COMPANY, a Maryland corporation, Summit Properties Inc. and Summit
Management Company are referred herein collectively as (the "Company");
 
W I T N E S S E T H :
 
WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company on the terms and conditions contained in this Agreement;
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties to this Agreement, intending to be
legally bound, hereby agree as follows:
 
§ 1.


Employment


Subject to the terms of this Agreement, the Company hereby employs Executive,
and Executive hereby accepts such employment with the Company. Executive
initially shall serve as an officer of the Company in the capacity of Executive
Vice President – Investments of Summit Properties Inc. and initially shall have
the duties, rights and responsibilities normally associated with such positions
consistent with the Bylaws of Summit Properties Inc. together with such other
reasonable duties relating to the operation of the business of the Company and
its affiliates as may be assigned to him from time to time by his supervisor or
as may otherwise be provided in such Bylaws. Executive shall devote his full
business time, skills and best efforts to rendering services on behalf of the
Company and its affiliates and shall exercise such care as is customarily
required by executives undertaking similar duties for entities similar to the
Company.

 
     

--------------------------------------------------------------------------------

 

§ 2.


Compensation; Expenses


2.1
Base Salary . Commencing on the Effective Date, the Company shall pay Executive
during the term of Executive’s employment under this Agreement, a base salary
equal to Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) per annum
(the "Base Salary"), which amount shall be subject to adjustment, if any, in
accordance with this § 2.1. The Compensation Committee (the "Committee") of the
Board of Directors of Summit Properties, Inc. (the "Board") shall review
Executive’s Base Salary on an annual basis, and the Committee upon such review
and in its sole discretion, may increase or decrease Executive's Base Salary by
an amount which the Committee deems appropriate in light of the Company's and
Executive’s performance during the period covered by such review; provided,
however, that Executive’s Base Salary shall not be reduced below Two Hundred
Fifty thousand and 00/100 Dollars ($250,000.00) per annum. The Base Salary, less
all applicable withholding taxes, shall be paid to Executive in accordance with
the payroll procedures in effect with respect to officers of the Company.
2.2
Signing Bonus. Upon the Effective Date of this Agreement, the Company shall pay
to Executive a Signing Bonus of Two Hundred Thousand Dollars and 00/100
($200,000), less all applicable withholding taxes.
2.3
Incentive Compensation . In addition to the Base Salary payable to Executive
pursuant to § 2.1 and any special compensatory arrangements which the Committee
provides for Executive, effective as of January 1, 2004, Executive shall be
entitled to participate in any incentive compensation plans in effect with
respect to senior executive officers of the Company, with the criteria for
Executive's participation in such plans to be established by the Committee in
its sole discretion. The Committee has determined that Executive’s cash bonus
component of the above incentive compensation plan for calendar year 2004 will
be calculated as a percentage of Executive’s Base Salary ranging from Zero
Percent (0%) to Two Hundred Forty Percent (240%) of Base Salary, as follows:
 
 * Sixty percent (60%) will be based on performance of the Company’s
   development, acquisition and disposition activities during the calendar year.
 * Twenty percent (20%) will be based on the Company’s actual per share growth
   in Funds Flow from Operations ("FFO") during the calendar year.
 * Twenty percent (20%) will be based on the Board’s evaluation of Executive’s
   performance of annually established goals and objectives.

 
For 2004, this Incentive Bonus shall be no less than One Hundred Twenty-Five
Thousand and 00/100 Dollars ($125,000.00). The Incentive Bonus, less applicable
withholding taxes, is payable as of the first day of March in the following
calendar year. The Board has the discretion to establish the terms of the
Incentive Bonus for calendar years after 2004.



 
     

--------------------------------------------------------------------------------

 



2.4
Stock Options . Executive shall be entitled to participate in employee stock
option plans from time to time established for the benefit of employees of the
Company in accordance with the terms and conditions of such plans. Executive
shall receive an initial grant of 12,000 shares of Summit Properties common
stock. Twenty percent (20%) of this grant shall vest on March 1, 2004. The
remaining shares shall vest in equal Twenty Percent (20%) installments annually
thereafter, in accordance with the terms of Summit Properties’ 1994 Stock Option
and Incentive Plan.
2.5
Long Term Incentive. Executive shall be entitled to participate in any future
Long Term Incentive program for senior executives established by the Company,
subject to terms and conditions as established by the Board.
2.6
Expenses and Relocation Allowance . Executive shall be reimbursed for all
reasonable business-related expenses incurred by Executive at the request of or
on behalf of the Company. The Company shall reimburse Executive up to a maximum
of Twelve Thousand Dollars ($12,000.00) for household moving expenses, upon
presentation of applicable receipts. The Company shall provide Executive with a
furnished apartment in Charlotte until his family relocates from Atlanta, for a
period not to exceed four (4) months after the Effective Date of this Agreement.
In addition, the Company shall reimburse Executive on a monthly basis, less all
applicable withholding taxes, the amount equal to the mortgage payment on his
Atlanta home, beginning in January, 2004, and terminating the earlier of the
date of sale of such home, or June, 2004. The Company shall also reimburse
Executive for reasonable travel costs until his permanent relocation to
Charlotte.
2.7
Participation in Employee Benefit Plans . Executive shall be entitled to
participate in such medical, dental, disability, hospitalization, life
insurance, profit sharing and other benefit plans as the Company shall maintain
from time to time for the benefit of executive officers of the Company, on the
terms and subject to the conditions set forth in such plans. In addition, during
the term of this Agreement, Executive shall be entitled to a comprehensive
annual physical performed, at the company’s expense, by the physician or medical
group of Executive's choosing.
2.8
Vacation . In addition to Company holidays, Executive shall receive such paid
vacation time each year during the term of this Agreement consistent with
vacation policies of the Company for its executive officers. Said paid vacation
time shall initially be fifteen days. Any unused vacation days in any year may
not be carried over to subsequent years, and Executive shall receive no
additional compensation for any unused vacation days.
2.9
Perquisites . Executive shall be entitled to receive such individual perquisites
as are consistent with the Company's policies applicable to its executive
officers.





[Remainder of Page Intentionally Left Blank]


 
     

--------------------------------------------------------------------------------

 



§ 3.


Term of Employment


3.1
Term of Employment . Unless earlier terminated in accordance with § 3.2, the
employment of Executive under this Agreement shall commence as of the Effective
Date, and shall continue for a period of one year (the "Original Term"). Upon
the expiration of the Original Term, this Agreement shall be terminable at will
by either party.
3.2
Termination . During the Original Term of this Agreement, Executive’s employment
under this Agreement may be terminated
 
(a)
by the Company upon the death of Executive (which shall be referred to as a
"Death Termination") or total disability of Executive (total disability meaning
the inability of Executive to perform his normal required services under this
Agreement for a period of six consecutive months during the term of this
Agreement by reason of Executive's mental or physical disability, as determined
by the Board in good faith in its sole discretion) (which shall be referred to
as a "Disability Termination"); or
 
(b)
by the Company for "cause," which shall exist only upon the occurrence of one or
more of the following: (i) Executive is convicted of, pleads guilty to, or
confesses to any felony or any act of fraud, misappropriation or embezzlement
which has an immediate and materially adverse effect on the Company, as
determined by the Board in good faith in its sole discretion, (ii) Executive
engages in a fraudulent act to the material damage or prejudice of the Company
or any affiliate of the Company or in conduct or activities materially damaging
to the property, business or reputation of the Company or any affiliate of the
Company, all as determined by the Board in good faith in its sole discretion,
(iii) any material act or omission by Executive involving malfeasance or
negligence in the performance of Executive's duties to the Company to the
material detriment of the Company, as determined by the Board in good faith in
its sole discretion, which has not been corrected by Executive within thirty
(30) days after written notice from the Company of any such act or omission,
(iv) failure by Executive to comply in any material respect with the terms of
this Agreement or any written policies or directives of the Board as determined
by the Board in good faith in its sole discretion, which has not been corrected
by Executive within thirty (30) days after written notice from the Company of
such failure, or (v) material breach by Executive of that certain noncompetition
agreement between Executive and the Company of even date herewith (the
"Noncompetition Agreement") as determined by the Board in good faith in its sole
discretion (which shall be referred to individually and collectively as a "For
Cause Termination"); or
 
(c)
by the Company for any reason other than a For Cause Termination, Death
Termination or Disability Termination and after giving 90 days’ prior written
notice to Executive (which shall be referred to as a "No Cause Termination"); or



 
     

--------------------------------------------------------------------------------

 



 
(d)
by Executive voluntarily for any reason other than an Employee-Initiated
Termination (as defined in § 3.2(e)) at any time during the Original Term and
after giving 90 days' prior written notice to the Company (which shall be
referred to as a "Voluntary Termination"); or
 
(e)
by Executive for "cause", which shall exist upon the occurrence of either of the
following, provided that in either case the Board has not corrected such
material reduction described below within thirty (30) days after written notice
by Executive of such material reduction: (i) there is a material reduction in
Executive’s duties, rights or responsibilities under this Agreement without his
consent, or (ii) there is a material decrease in the aggregate value of
Executive’s compensation and benefits package from the Company without his
consent, other than a reduction in Executive’s Base Salary that is permitted
under the provisions of § 2.1 and other than a reduction in compensation,
including but not limited to a reduction in Base Salary as permitted under the
provisions of § 2.1, and/or benefits affecting a broad group of employees of the
Company as determined by the Board in good faith in its sole discretion (which
shall be referred to as an "Employee-Initiated Termination").



§ 4.
 
Result of Termination


4.1
For Cause Termination or Voluntary Termination. If Executive’s employment under
this Agreement is terminated during the Original Term as a result of a Voluntary
Termination or a For Cause Termination, Executive shall not thereafter be
entitled to receive any Base Salary for periods following such termination;
provided, however, that Executive shall be entitled to receive any Base Salary
which may be owned to Executive but is unpaid as of the date on which
Executive's employment is terminated.
4.2
Termination As Result of No Cause Termination or Employee-Initiated Termination.
If Executive’s employment under this Agreement is terminated during the Original
Term as a result of a No Cause Termination or an Employee-Initiated Termination,
Executive shall be entitled to receive (i) any Base Salary which may be owned to
Executive but is unpaid as of the date on which Executive’s employment is
terminated; and (ii) his Base Salary as in effect on the date of such
termination for the period up to the first anniversary of the Effective Date.
The payment of such Base Salary pursuant to clause (ii) above shall be made at
such intervals in accordance with the Company’s payroll procedures in effect
from time to time with respect to officers of the Company but no less frequently
than monthly. In addition, in the event of Executive’s death following a No
Cause Termination or an Employee-Initiated Termination, any Base Salary payable
to Executive under clauses (i) and (ii) above not yet paid on the date of
Executive’s death shall be paid to Executive’s designated beneficiary, if any,
or if none, his surviving spouse or, if none, his estate (collectively, the
"Beneficiary"). Such payments shall be made to the Beneficiary at such times as
would otherwise have been payable to Executive under this Section 4.2; provided,
however, that the Company may in its discretion pay such Base Salary and Bonus
to the Beneficiary in a lump sum payment in an amount determined in accordance
with the methodology set forth in subsection (B) of Section 4.3.



4.3
Termination as a Result of a Death Termination or a Disability Termination
During Original Term . If Executive’s employment under this Agreement is
terminated as a result of a Death Termination or Disability Termination during
the Original Term, (i) Executive (or, in the case of a Death Termination,
Executive’s Beneficiary as defined in Section 4.2) shall be entitled to receive
any Base Salary and cash bonus which may be owed to Executive but is unpaid as
of the date on which Executive’s employment is terminated; and (ii) his Base
Salary as in effect on the date of such termination for the period up to, but
not including the first anniversary of the Effective Date. In addition, the
following provisions shall apply:
 
(A)
If payment of Base Salary is to be made under clause (ii) of this Section 4.3
due to a Disability Termination, such Base Salary shall be paid at such
intervals in accordance with the Company's payroll procedures in effect from
time to time with respect to officers of the Company but no less frequently than
monthly, and such Base Salary shall be offset by any amounts payable to
Executive under any long-term disability plan sponsored by the Company or its
affiliates. In the event of Executive’s death following a Disability
Termination, any Base Salary payable to Executive under this Section 4.3 (taking
into account the offset described above, if any) and not yet paid on the date of
Executive’s death shall be paid to Executive’s Beneficiary. Such payments shall
be made to the Beneficiary at such times as would otherwise have been payable to
Executive under this subsection (A); provided, however, that the Company may in
its discretion pay such Base Salary to the Beneficiary in a lump sum payment in
an amount determined in accordance with the methodology set forth in subsection
(B) of this Section 4.3.
 
(B)
In the event of a Death Termination, payments to the Beneficiary shall be made
in a single lump sum as soon as practical after Executive's death. The amount of
such lump sum shall be equal to the present value, determined using a 9%
interest rate, of the total amount of Base Salary payable to the Beneficiary
pursuant to this Section 4.3 and not yet paid on the date of Executive’s death.
4.4
Employee Benefit Plans and Incentive Compensation and Other Compensatory
Arrangements . The benefits, if any, payable to or on behalf of Executive upon
his termination of employment from the Company under any employee benefit plan
or incentive compensation or other compensatory arrangement shall be governed by
the terms and conditions for benefit payments set forth in such plans and
arrangements






§ 5.


Miscellaneous


5.1
Binding Effect . This Agreement shall inure to the benefit of and shall be
binding upon Executive and his executor, administrator, heirs, personal
representative and assigns, and the Company and its successors and assigns;
provided, however, that Executive shall not be entitled to assign or delegate
any of his rights or obligations hereunder without the prior written consent of
Company; and further provided that the Company shall not be entitled to assign
or delegate any of its rights or obligations hereunder except to a corporation,
partnership or other business entity that is, directly or indirectly, controlled
by or under common control with Summit Properties Inc.



 
     

--------------------------------------------------------------------------------

 



5.2
Construction of Agreement . No provision of this Agreement or any related
document shall be construed against or interpreted to the disadvantage or any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or drafted such
provision.
5.3
Amendment; Waiver . Except as otherwise expressly provided in this Agreement, no
amendment, modification or discharge of this Agreement shall be valid or binding
unless set forth in writing and duly executed by each of the parties hereto. Any
waiver by an party or consent by any party to any variation from any provision
of this Agreement shall be valid only if in writing and only in the specific
instance in which it is given, and no such waiver or consent shall be construed
as a waiver of any other provision or as a consent with respect to any similar
instance or circumstance.
5.4
Governing Law . This Agreement shall be governed by and construed in accordance
with the laws of the State of North Carolina.
5.5
Survival of Agreements . All covenants and agreements made herein shall survive
the execution and delivery of this Agreement and the termination of Executive’s
employment hereunder for any reason.
5.6
Headings . The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
5.7
Notices . All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to be given when delivered personally or
mailed first class, registered or certified mail, postage prepaid, in either
case, addressed as follows:
 
(a)
If to Executive:
 
Todd Farrell
At last known address as reflected
in the Company’s records.
 
(b)
If to the Company, addressed to:
 
Summit Properties Inc.
309 E. Morehead Street, Suite 200
Charlotte, North Carolina 28202
Attn: Michael G. Malone
 
5.8
Counterparts . This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
5.9
Entire Agreement . This Agreement, together with the Noncompetition Agreement
and Executive Severance Agreement, constitute the entire agreement of the
parties with respect to the subject matter hereof and upon the Effective Date,
will supersede and replace all prior agreements, written and oral, between the
parties hereto or with respect to the subject matter hereof. This Agreement may
be modified only by a written instrument signed by each of the parties hereto.





[Remainder of Page Intentionally Left Blank]
 
     

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






SUMMIT PROPERTIES INC.


By:_/ S/ Steven R. LeBlanc ___________
Name: Steven R. LeBlanc
Title: President




SUMMIT MANAGEMENT COMPANY




By :__/s/ Steven. R. LeBlanc ___________
Name: Steven R. LeBlanc
Title: Vice President


Collectively, the "Company"




/s/Todd Farrell _________[SEAL]
Todd Farrell


                        
            "Executive"


     